Citation Nr: 0925531	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  94-41 440A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
for burn scars of the left hand.

2. Entitlement to an initial rating in excess of 20 percent 
for burn scars of the right hand.

3. Entitlement to an effective date, prior to August 30, 
2002, for the award of an increased rating of 80 percent for 
burn scars of the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 5, 1990 to June 
15, 1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO granted 
entitlement to service connection for burn scars of the face, 
left hand, and right hand.  The RO assigned ratings of 30 
percent for the face scars, 0 percent for the left hand 
scars, and 10 percent for the right hand scars.  The 
effective date for the grant of service connection and each 
of these ratings was June 16, 1993, the day following 
separation from service.

The Veteran appealed the ratings for the scars of the hands 
only.  In June 1999, the Board remanded the claims for higher 
initial ratings for left and right hand scars to the RO for 
further development and adjudicative action.  In January 
2001, the RO granted an increased, 20 percent rating for the 
left hand scars, also effective June 16, 1993.

While the claims for higher initial ratings were on appeal, 
the Veteran filed a claim for an increased rating for his 
face scars.  In February 2003, the RO granted an increased, 
staged, rating for the face scars.  The RO granted a 50 
percent rating effective June 13, 1999, and an 80 percent 
rating effective August 30, 2002.  The Veteran appealed the 
RO's decision to make the 80 percent rating effective August 
30, 2002.

In a May 2004 decision, the Board denied the claims for 
higher initial ratings for the left and right hand scars and 
the claim for an earlier effective date for the 80 percent 
rating for the increased rating for the face scars.  The 
Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court). 

In June 2005, the Court vacated the Board's decision and 
remanded the case to the Board for readjudication in 
compliance with directives specified in a June 2005 joint 
motion.  In December 2005, the Board remanded the claims for 
additional development pursuant to instructions in the joint 
motion.

As a final preliminary matter, a personal hearing was held 
before a Veterans Law Judge (VLJ) in August 2003 who is no 
longer employed at the Board. In a July 2005 letter, the 
Board informed the Veteran that the individual who presided 
at the August 2003 hearing was no longer employed by the 
Board, that the Veteran had the right to a hearing before 
another VLJ, and if he did not respond within thirty days 
from the date of the letter, the Board would assume that he 
did not want an additional hearing and proceed accordingly.  
See 38 C.F.R. § 20.707.  Because the Veteran has never 
responded, it is presumed that he does not want a new 
hearing.  The case has accordingly been reassigned to the 
undersigned.


FINDINGS OF FACT

1.  Prior to August 30, 2002, neither the left nor right hand 
burn scars covered an area or areas exceeding one-half square 
foot.

2.  From August 30, 2002, neither the left nor right hand 
burn scars covered an area or area exceeding 72 square 
inches.

3.  The Veteran experiences mild neurological impairment of 
function of each hand, the involvement of which is wholly 
sensory.

4. The Veteran filed a request for an increased rating for 
burn scars of the face on July 7, 2000.  The earliest date 
that it was factually ascertainable that an increase in 
disability had occurred was the date of the July 6, 2000 VA 
examination.

5.  The RO assigned an increased, 80 percent rating for burn 
scars of the face effective the August 30, 2002 effective 
date of the amendments to the criteria for evaluating 
disabilities of the skin.

6.  The March 26, 1994, rating decision does not contain any 
error of fact or law, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent 
for burn scars of the left hand have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321,  
4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7801 
(2008); 67 Fed. Reg. 147, 49590-49599 (July 31, 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7801(1993).

2. The criteria for an initial rating in excess of 20 percent 
for burn scars of the right hand have not been met. 38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321,  4.1, 4.2, 
4.7, 4.10, 4.21, 4.118, Diagnostic Code 7801 (2008); 67 Fed. 
Reg. 147, 49590-49599 (July 31, 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7801(1993).

3.  The criteria for separate, 10 percent ratings for each 
hand, based on limitation of function of the affected part, 
have been met.  38 U.S.C.A. § 1155, 5107(b); 38 C.F.R. 
§ 4.118, DC 7805 (prior to and from August 30, 2002); 
38 C.F.R. §  4.124a, DC 8516 (2008).

4. The criteria for an effective date prior to August 30, 
2002, for the assignment of an 80 percent rating for burn 
scars of the face, have not been met. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

As noted above, the claims for higher initial ratings for the 
Veteran's left and right hand burn scars arise from the 
Veteran's disagreement with the initial ratings assigned 
after the March 1994 grant of service connection.  The courts 
have held, and VA's General Counsel has agreed, that where an 
underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  This includes the 
situations such as the one in the present case with regard to 
the Veteran's earlier effective date claim, where the 
Veteran's increased rating claim was granted and he 
challenged the assigned effective date.  See Sanford v. 
Peake, No. 03-1986, 263 Fed. App. 54 (Fed. Cir. 2008) 
(unpublished).  See also Fed. Rule of Appellate Procedure 
32.1; Federal Circuit Rule 32.1; Federal Circuit Local Rule 
32.1 (permitting citation to unpublished decisions of the 
Federal Circuit).

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of 
such error in this case with regard to any of the claims on 
appeal.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the service treatment records 
including the reports of medical evaluation board (MEB) and 
physical evaluation board (PEB) proceedings and all 
identified post-service VA and private treatment records.  In 
addition, the Veteran was afforded July 1993, July 1997, July 
2000, April 2001, and February 2009 VA examinations as to his 
scars.

As indicated in the joint motion, there is identified 
evidence that has not been obtained.  After the 1993 PEB 
proceedings, the Veteran was released from active duty and 
placed on the temporary disability retired list (TDRL).  The 
Veteran submitted additional PEB records from 1997 indicating 
that he was removed from the TDRL and permanently retired.  
The Veteran indicated that he underwent an examination at 
Fort McClellan, AL, which resulted in his placement on the 
TDRL.  In its June 1999 remand, the Board instructed the RO 
to obtain this, and any other TDRL examinations dated between 
1993 and 1997.  

The joint motion found that the Board did not, in its May 
2004 decision, specifically address the RO's efforts to 
obtain these records or discuss whether the RO had concluded 
that the examination reports existed or whether further 
efforts to obtain those records would be futile.  See Joint 
motion, at 9 (citing 38 U.S.C.A. § 5103A(b)(3)).  In its 
January 2006 remand, the Board again instructed the RO to 
attempt to obtain the 1997 TDRL examination as well as any 
other TDRL examinations between 1993 and 1997.

In February 2000, the RO requested that the National 
Personnel Records Center (NPRC) furnish MEB/PEB proceedings 
and the NPRC indicated that it could not identify a record 
based on the information furnished, and suggested 
resubmitting the request using PIES request code SO2.  In 
January 2006, the AMC requested "complete records of final 
PEB proceedings leading to Veteran retirement, including 
examination for TDRL at Fort McClellan, Alabama in 1997."  
The NPRC responded that there were no personnel records at 
the expected location (Code 13) for this person.  The NPRC 
recommended using another PIES Code, Code 31.   A computer 
generated document indicates that the RO tried Code 31 and 
was told it was invalid.  In December 2006, the AMC sent a 
letter to the Navy Personnel Command, requesting the PEB 
proceedings and TDRL examinations from 1993 to 1997, 
specifically including the 1997 TDRL examination report from 
Fort McClellan, Alabama.  After not receiving a response, the 
RO sent a February 2007 follow-up letter, and a handwritten 
notation on a copy of this letter indicates that it again did 
not receive a reply.  In February 2007, the RO made another 
request to the NPRC, explaining its previous efforts.  The 
NPRC again indicated that the RO should use Code 31 instead 
of Code 13.  In December 2008, the NPRC again requested the 
MEB and PEB proceedings and the NPRC responded that DPRIS is 
negative for images for this Veteran.  The AMC notified the 
Veteran of the above efforts in January 2006, December 2006, 
May 2007, and September 2008 letters.

The multiple requests by the RO/AMC and the multiple negative 
responses from the NPRC and lack of response from the Navy 
Personnel command warrant the conclusion that further efforts 
to obtain these records would be futile.  See 38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The RO/AMC contacted 
multiple agencies that could have been the custodian of these 
records or could have provided information as to how to 
obtain these records, and was never given a response 
indicating that he records existed or that they could be 
located.  Significantly, the Veteran's representative wrote 
in the June 2009 Appellant's Brief: "In compliance with 
Stegall v. West, 11 Vet. App. 268 (1998), it appears the AOJ 
has made a concerted effort to comply with the instructions 
contained in the December 2005 remand from the Board."  In 
light of the RO/AMC's extensive efforts and the recognition 
of these efforts by the Veteran's representative, the Board 
finds that the AMC substantially complied with the 
instructions in the Board's December 2005 remand and the 
RO/AMC complied with their duty to assist the Veteran.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall where there was substantial compliance 
with Board's remand instructions).  See also Chest v. Peake, 
No. 2007-7303, 2008 WL 2796362 (Fed. Cir. unpublished 
disposition) ("substantial" compliance, rather than 
"complete" or "absolute" compliance is the correct legal 
standard to be employed when determining whether remand 
instructions were complied with).  Moreover, the RO notified 
the Veteran of its inability to obtain these records 
consistent with 38 U.S.C.A. § 5103A(b)(2) by explaining in 
its January 2006, December 2006, May 2007, and September 2008 
letters the records it was unable to obtain, the efforts to 
obtain them, and further actions it was taking.
 
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for higher initial ratings for left 
and right hand burn scars, and for an earlier effective date 
for an 80 percent rating for burn scars of the face, are thus 
ready to be considered on the merits.

Analysis

Claims for Higher Initial Ratings

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's left and right hand burn scars are rated under 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7801.  The criteria 
for rating disabilities of the skin, including DC 7801, were 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies. If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects." If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision. A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation. Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C.A. § 
5110(g) (West 2002), apply the more favorable provision to 
the facts of the case, unless the claimant would be 
prejudiced by the Board's actions in addressing the revised 
regulation in the first instance. Third, the Board must 
determine whether the appellant would have received a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation, including for 
the periods both prior to and after the effective date of the 
change in law. VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 
33422(2000)

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005). If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

Under the old criteria, DC 7801 applied specifically to scars 
resulting from burns.  Old DC 7801 provided that scars 
resulting from third degree burns were rated as 20 percent 
disabling if the area affected exceeded twelve square inches 
(77.4 square centimeters).   A 30 percent rating was 
warranted if the area affected exceeded one-half square foot 
(0.05 square meters).  A 40 percent rating was warranted if 
the area affected exceeded one square foot (0.1 square 
meters) in size.  There were no other ratings of 20 percent 
or higher for scars other than those of the head, face, or 
neck under the old criteria.

Similarly, under the new criteria, the only ratings higher 
than 20 percent for scars other than those of the head, face, 
or neck in the new criteria are in the revised DC 7801.  
Under DC 7801, scars that are deep or cause limited motion 
warrant a 20 percent rating if they exceed an area or areas 
exceeding 12 square inches (77 sq. cm.).  Such scars warrant 
a 30 percent rating if they exceed an area or areas of 72 
square inches (465 sq. cm.) and a 40 percent rating if they 
exceed an area or areas of 144 square inches.  Note 2 to DC 
7801 defines a deep scar as one associated with underlying 
soft tissue damage.

A rating higher than 20 percent for the burn scars of either 
hand under the above criteria is not warranted for the 
following reasons.

The service treatment records did not contain any reported 
measurements of the area affected by the left or right hand 
scars.  On the July 1993 VA examination, while the Veteran 
had hypo and hyperpigmented scars affecting his dorsal 
portions of the left and right hands, there were no 
measurements as to the exact area of the scars on these 
portions of each hand.
 
On the July 1997 VA examination, while the appearance of the 
scars was wrinkled and mottled, the burn scars on the left 
hand measured 16.5 x 8.5 cm on the extensor surface.  This 
area includes the palmar skin over the first metacarpal to 
the radial aspect of the metacarpal in one dimension, and 
from the distal aspect of the wrist extending into all the 
fingers, including the thumb, index, middle, ring and fifth 
fingers extending almost to the base of the fingernails in 
all of the these digits.  The appearance of the right hand 
burn scars was also wrinkled and mottled, and the grafted 
area these scars measured 16.5 x 9 cm on the extensor surface 
from both lateral aspects of the right hand to the base of 
the fingers. The right thumb extensor surface up to the nail 
bed was also noted to be grafted, which extended 
approximately to the wrist.

On the July 2000 VA examination, the left hand scar affected 
a 16.8 x 8.7 cm area on the extensor surface.  The examiner 
also indicated that there appeared to be partial thickness 
burns to the index, middle, ring and little finger on that 
hand, as well as from the tip of the thumb to the wrist for 
an area of approximately 7 inches.  The right hand scar 
affected a 16.8 x 10 cm grafted area that involved the entire 
extensor surface of both the lateral aspects of the right 
hand that extended to the base of the fingers. The right 
thumb had an extensor surface involvement from the nail bed 
down across to the base of the right hand.  The examiner also 
indicated that there appeared to be partial thickness burns 
to the index, middle, ring and little finger on that hand.

VA outpatient treatment records dated between 1997 and 2000 
contained complaints of pain, swelling, and tingling with 
weather shifts with regard to each hand, but did not contain 
additional measurements of the areas affected by the scars.  
There were no findings with respect to limitation of motion 
of either hand.

Thus, there is no evidence that the burn scars of either hand 
exceeded an area of one-half square foot (.05m), warranting a 
30 percent rating under former DC 7801.  Moreover, other than 
the neurologic evidence discussed below, there was no 
evidence of limitation of function of either hand warranting 
a higher rating under former DC 7805, which provides that 
other scars may be rated on limitation of function of the 
affected part.

As to the evidence from the August 30, 2002 effective date of 
the new criteria, on the February 2009 VA examination, the 
longitudinal dimension of the left hand scarring was 8 cm. 
and it coursed 17 cm. from the ulnar aspect to the base of 
the thumb, with some scarring in the web of the thumb.  On 
the right hand, there was hyperpigmented skin all over the 
dorsum to the proximal interphalangeal joints coursing around 
the thumb to the palmar aspect of the thumb and a patch 7 cm 
by 7cm. on the width of the wrist and 3 cm. longitudinal 
dimension, which was hyperpigmented on the palmar aspect.  

On the dorsum of the hand, this was 17 cm. and 10 cm in 
longitudinal dimension.  Thus, the measurements given for the 
left hand indicate that the total areas affected by the 8 cm. 
by 17 cm. scar combined with the scarring on the web of the 
thumb (for which precise measurements were not given) were 
less than one-half square foot and less than 72 square 
inches, and an initial rating higher than 20 percent is 
therefore not warranted under either the former or revised DC 
7801 from August 30, 2002.  

The measurements regarding the right hand are not as clear, 
but the only measurements given were the 17 by 10 cm. scar on 
the dorsum and 7 by 7cm. on the width of the wrist.  The 
examiner did not indicate how much of the 17 by 10 cm. on the 
dorsum was included in the scarring that went from the dorsum 
to the proximal interphalangeal joints coursing around the 
thumb.  However, as the total does not approximate one-half 
foot or 72 square inches, an initial rating higher than 20 
percent is not warranted for the Veteran's right hand burn 
scars under the former DC 7801 from August 30, 2002.

As noted in the joint motion, the Board is required to 
consider and discuss all potentially applicable laws and 
regulations.  See Joint Motion at 5 (citing, inter alia, 
Schafrath v. Derwinski, 1 Vet. App. at 593).  Moreover, while 
neither the same disability nor the same manifestations of a 
disability are to be evaluated more than once, the joint 
motion found that the Board's statement of reasons or bases 
was inadequate because it did not discuss possible rating for 
neurologic impairment under 38 C.F.R. § 4.124a (diseases of 
the peripheral nerves), particularly in light of the fact 
that the former and revised DC 7805 provide that scars may be 
rated based on limitation of function of the part affected.  
See Joint Motion, at 5-7 (citing, inter alia, Esteban v. 
Brown, 6 Vet. App. 259 (1994)). 

As has also been noted, there were no reported measurements 
of the range of motion of the hand and wrist on the 
examinations prior to August 30, 2002.  On the February 2009 
VA examination, right hand flexion was to 60 degrees, and 
extension to 85 degrees, and supination and pronation were to 
90 degrees.  Left hand palmar flexion was to 45 degrees and 
dorsiflexion to 85 degrees with supination and pronation to 
90 degrees.  None of these measurements warrant a separate, 
compensable rating under 38 C.F.R. § 4.71a, DC 5214, which 
provides for a 10 percent rating only where the motion of the 
wrist is limited to less than 15 degrees dorsiflexion or 
palmar flexion is limited I line with the forearm. 

However, as noted in the joint motion, the July 2000 VA 
examiner diagnosed decreased sensation of the hands.  There 
were also notations of complaints of decreased feeling and 
paresthesia, marked atrophy of the subcutaneous tissue over 
the extensor area of the right hand as well as decreased grip 
strength of the right hand.  Thus, the Veteran appears to 
have neurologic symptoms that would warrant a separate rating 
under 38 C.F.R. § 4.124a, applicable to diseases of the 
peripheral nerves.  Given that the Veteran's hands are 
affected, the most applicable diagnostic code appears to be 
DC 8516, applicable to paralysis of the ulnar nerve.  Under 
DC 8516, mild incomplete paralysis warrants a 10 percent 
rating while higher ratings are warranted for moderate and 
severe incomplete paralysis as well as complete paralysis.  
There is no indication that the involvement is other than 
wholly sensory, and such involvement warrants a rating for 
mild or, at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a, Note preceding DCs 8510 through 8530, cited in 
Joint Motion, at 8.  

Given the relatively minor neurologic symptoms, the Board 
finds that separate 10 percent ratings for each hand, but no 
higher, are warranted for the neurological impairment 
resulting from the burn scars of the Veteran's hands.  
Moreover, as the prior VA examiners did not address any 
functional limitation of the hands from the scars, and it is 
therefore impossible to determine whether such neurologic 
impairment existed prior to July 2000, the Board finds that 
these 10 percent initial ratings should be effective from the 
effective date of the grant of service connection, June 16, 
1993.  

Initial ratings higher than 10 percent are not warranted, 
however, as the June 2000 VA examination report indicated 
that the Veteran was able to oppose his right fingers and 
thumb and the February 2009 VA examination report indicated 
that grip strength of each hand was good, and the Veteran was 
able to oppose each thumb to the four other fingers on each 
hand with the examiner unable to break that opposition.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in 
the first instance, it must specifically adjudicate whether 
to refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
Veteran's burn scars of the hands are contemplated by the 
applicable old and new rating criteria, including former and 
revised DC 7805, which allow for rating based on limitation 
of function of the affected part.  Thus, consideration of 
whether the Veteran's disability picture exhibits other 
related factors such as those provided by the regulations as 
"governing norms" is not required, notwithstanding his 
complaints regarding discomfort with weather shifts and 
feeling uncomfortable in public.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, with reasonable doubt resolved in 
favor of the Veteran, he is entitled to separate initial 10 
percent ratings for the neurological impairment resulting 
from the burn scars of each hand, pursuant to DCs 7805-8516, 
effective June 16, 1993.  Otherwise, the claims for higher 
initial ratings for burn scars of each hand are denied.  As 
the preponderance of the evidence is against these claims to 
the extent indicated, the benefit-of-the-doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. at 55-56.

Claim for Earlier Effective Date

The assignment of effective dates for increased ratings is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that, unless 
specifically provided otherwise in this chapter, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefrom. 38 U.S.C.A. § 5110(a). Specifically as to claims 
for increase, the statute provides that the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date. 38 U.S.C.A. § 5110(b)(2).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, 
except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. Specifically as to 
claims for increase, 38 C.F.R. § 3.400 provides that the 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim. 38 C.F.R. § 3.400(o).

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows: If the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable." If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim. If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 
(1998).

In addition, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a Veteran or his representative, may 
be considered an informal claim. Such informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
Veteran, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a).

There is no set form that an informal written claim must 
take. All that is required is that the communication 
indicates an intent to apply for one or more benefits under 
the laws administered by the Department, and identify the 
benefits sought. Rodriguez v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement. Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits. The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim. The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. 38 C.F.R. § 3.157.

As noted, service connection for burn scars of the face was 
granted in a March 1994 rating decision. A 30 percent 
disabling rating was assigned, effective the June 16, 1993 
date of claim.  Notice of the decision was mailed to the 
Veteran in April 1994. The Veteran did not appeal and as such 
the decision became final. See 38 U.S.C.A. § 7105(a)(c); 38 
C.F.R. §§ 20.302, 20.1103.

The Veteran filed a request for an increased rating for burn 
scars of the face in November 1996.  In an October 1997 
rating decision, the Veteran's burn scars of the face were 
continued as 30 percent disabling. Notice of the decision was 
mailed to the Veteran in October 1997. The Veteran did not 
appeal this decision and it too became final.  Id.

The Veteran filed the most recent request for an increased 
rating for burn scars of the face in July 2000.  In a 
February 2003 rating decision, the RO increased the Veteran's 
disability rating as follows: 50 percent effective July 6, 
2000, and 80 percent effective August 30, 2002.

The Veteran disagreed with the effective date of the 80 
percent rating and initiated the instant appeal. The Veteran 
maintains that the proper date for assignment of the 80 
percent rating was June 16, 1993, the day after his discharge 
from active duty service.  For the following reasons, the 
Board finds that neither this effective date, nor any date 
prior to August 30, 2002, is warranted for the award of the 
80 percent rating for burn scars of the face.

According to 38 C.F.R. § 3.400 (o)(2), the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise it is the date of receipt 
of claim.

In the instant case, the Veteran was afforded a VA 
examination on July 6, 2000. This examination indicated that 
the Veteran had thickening of the overall skin of his face 
with scarring. It was noted that the overall skin texture of 
the face had changed. It was heavily wrinkled and thickened.

There was scarring with pigmentation changes and 
disfigurement. Measurement of the burn on the right side of 
the face was 21 cm in length and extended from above and 
posterior to the right external ear, to the left side of the 
forehead down to the external ears and to the lateral aspect 
of the nose from the line just below the anterior aspect of 
the right ear to the upper lip. There was scarring on the 
chin extending 4.5 cm to the left side of the chin. The 
Veteran was unable to open his mouth fully due to the 
contractures at the corners of the lips.

The RO received the Veteran's request for an increased rating 
on July 7, 2000, the day after the aforementioned VA 
examination and clearly within the one-year period of it 
being factually ascertainable that an increase in disability 
had occurred. 38 C.F.R. § 3.400 (o)(2).  There is no document 
dated between the October 1997 denial of his previous claim 
for an increased rating for burn scars of the face and the 
July 7, 2000 increased rating claim, and the Veteran and his 
representative have not identified any such document.  Thus, 
the July 6, 2000 date of the VA examination is the 
appropriate date for the grant of the 50 percent disability 
rating.  

In addition, under former DC 7800, the highest possible 
rating for the Veteran's burn scars of the face was 50 
percent.  Effective August 30, 2002, the highest rating under 
DC 7800 was 80 percent.  Thus, the August 30, 2002, the date 
for the award of the 80 percent rating is appropriate because 
the increase was pursuant to the effective date of the 
liberalizing regulatory amendments.  See 67 Fed. Reg. 147, 
49590- 49599 (July 31, 2002).  See also 38 U.S.C.A. 5110(g) 
("[W]here compensation, dependency and indemnity 
compensation, or pension is awarded or increased pursuant to 
any Act or administrative issue, the effective date of such 
award shall be fixed in accordance with the facts found but 
no earlier than the effective date of the Act or 
administrative issue"); McCay v. Brown, 9 Vet. App. 183, 187 
(1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997) ("The plain 
language of section 5110(g) prohibits a retroactive award 
prior to the effective date of the legislation").  The 80 
percent rating therefore may not be assigned earlier than 
August 30, 2002, the effective date of the change in the 
rating criteria. 

The Board also notes that the Veteran has also alleged that 
the original rating decision dated in March 1994 was 
erroneous for granting a 30 percent disabling rating for burn 
scars of the face.  He contends that the failure to assign an 
80 percent rating effective June 16, 1993 in the March 1994 
decision amounts to clear and unmistakable error (CUE). The 
RO addressed the Veteran's contentions in the May 2003 SOC 
and found that CUE had not been committed in March 1994 
rating decision. The Board agrees.

Previous determinations that are final and binding, including 
decisions of service connection and other matters will be 
accepted as correct in the absence of CUE. Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating or other adjudicatory decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision. 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error." It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE. Similarly, neither can broad- 
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error." Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).

In addition, failure to address a specific regulatory 
provision involves harmless error unless the outcome would 
have been manifestly different. Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

The United States Court of Appeals for the Federal Circuit 
has held that in order to be CUE, the error must be of a type 
that is outcome determinative.  Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999).

The Board finds that the Veteran's CUE claim is without 
merit. The Veteran's primary contention is that the RO, in 
the March 1994 rating decision, failed to properly assign an 
80 percent disabling rating for burn scars of the face. The 
Veteran's argument is flawed for the following reasons.

First, as noted above, the increased 80 percent evaluation 
was based on a change in the rating schedule for skin 
disorders.  See 67 Fed. Reg. 147, 49590-49599 (July 31, 
2002).  The RO could not have awarded an 80 percent rating 
for the burn scars of the Veteran's face because such a 
rating did not exist at the time, and, in reviewing prior 
decisions for CUE, the Board must consider the statutory or 
regulatory provisions extant at the time.  Second, the 
Veteran has not alleged and there is no evidence that correct 
facts, as they were known at the time, were not before the 
adjudicator in March 1994.  Third, there is no evidence of an 
undebatable error, which, had it not been made, would have 
manifestly changed the outcome at the time it was made.

Thus, the Board finds that there was no CUE with respect to 
not previously awarding an 80 percent schedular evaluation 
for burn scars of the face. The Veteran has not met the 
relevant burden, and, therefore, the March 1994 rating 
decision did not involve CUE.

For the foregoing reasons, the claim for entitlement to an 
effective date prior to August 30, 2002, for the award of an 
increased evaluation of 80 percent for burn scars of the 
face, must be denied.  As the preponderance of the evidence 
is against the claim, and benefit-of-the-doubt doctrine is 
therefore inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 55-56.



















							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating higher than 20 percent for 
burn scars of the left hand is denied.

Entitlement to an initial rating in excess of 20 percent for 
burn scars of the right hand is denied.

Entitlement to an initial rating of 10 percent for burn scars 
of the left hand is granted.

Entitlement to an initial rating of 10 percent for burn scars 
of the right hand is granted.

Entitlement to an effective date, prior to August 30, 2002, 
for the award of an increased rating of 80 percent for burn 
scars of the face, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


